DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1/a2 as being anticipated by 
Leadley et al US 2019/0083720)
With regard to claim 1 Leadle et al, discloses (Fig. 1, 2) an  electronic vaporizer device, comprising: an electronic vaporizer device body (300) and an electronic vaporizer (200), wherein the electronic vaporizer is connected to the electronic vaporizer device body in a pluggable manner.
With regard to claim 2 Leadley, discloses that the electronic vaporizer device body comprises: a battery (350), configured to supply power; a housing and a battery holder (910), wherein the battery holder is disposed  in the housing, and the battery is accommodated between the battery holder and an inner wall of the housing; a control module, fixedly disposed in the battery holder; and a battery holder cap (910), covering the battery holder, so that the housing (315) forms an accommodation space at an upper end of the battery holder cap, wherein the accommodation space is configured to accommodate part of the electronic vaporizer (210) , 
With regard to claim 3 Leadley et al, discloses that the electronic vaporizer comprises: a tube body, partially accommodated in the accommodation space; a bottom cap (480) , covering a bottom of the tube body; a storage compartment(270) , storing a vaporizable substance; a heating base, disposed below the storage compartment; 
a heating component (440, 450), disposed between the storage compartment and the heating base (462), and configured to heat the vaporizable substance; and
a printed circuit board (PCB) module (470), disposed below the heating base, electrically connected to the heating component, and comprising a
 first contact pad and a second contact pad, wherein the first contact pad and the second contact pad are exposed in through holes of the bottom cap, and the first contact pad (810a) and the second contact pad are configured to be in electrical contact with the first pin and the second pin respectively to supply power to the heating component,
wherein the storage compartment, the heating base, the heating component, and the PCB module are all disposed in the tube body.
With regard to claim 4 Leadley et al discloses that a lower portion (480) of the tube body is accommodated in the accommodation space, and an upper portion (410) of the tube is exposed outside the housing.
With regard to claim 5 Leadley et al discloses that there is a gap (Fg. 10a.; r.n. 921)) between an outer wall of the tube and an inner wall of the housing, and the gap is in communication with a space outside the electronic vaporizer device. 
With regard to claim 6 Leadley et al discloses that (Fig. 10a; r.n. 280 the  tube body further comprises an air outlet channel, and an upper end opening of the air outlet channel is located on an upper end surface of the tube body. 0089] For example, in the implementation described above, the air flow entering the central air passage through the vaporizer
With regard to claim 7 Leadley et al discloses that the heating base comprises (Fig. 11a, 11b):
a base body; and a first side end structure and a second side end structure opposite to the first side end structure, wherein the first side end structure and the second side end structure are both disposed on the base body; and the second side end structure comprises one or more side end  openings, and the side end openings communicates a space in the air outlet
channel in the tube body with a space between the heating component and the base body.
With regard to claim 8 Leadley et al, discloses (Fig. 10a) that a side end cavity is disposed in the first side end structure, one or more first through holes are disposed at a side of the side end cavity close to the side end openings, and the first through hole is located above the base and communicates the space between the heating component and the base with a space in the side end cavity.

    PNG
    media_image1.png
    648
    850
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Leadley et al in view of Manas et al (US 2019/0183185
With regard to claim 9 Manas, discloses that the electronic vaporizer further comprises:

With regard to claim 10 Manas, discloses that the electronic vaporizer device body further comprises:
an airflow sensor, wherein the airflow sensor (008) is integrated in the control module (016), and an airflow detection hole of the airflow sensor is in communication with the accommodation space through a through hole on the battery holder cap. 

    PNG
    media_image2.png
    286
    685
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the airflow mechanisml, as taught by Manas , to  improve airflow control
With regard to claim 11 Manas, discloses that the airflow detection hole of the airflow sensor is in communication with a space outside the electronic vaporizer device(015) through the through hole (007)  on the battery holder cap, a space between the bottom cap and the battery holder cap, and the gap between the outer wall of the tube body and the
inner wall of the housing.

an airflow channel.
With regard to claim 13 Manas, discloses that the airflow sensor is configured to detect an airflow change through the airflow detection port and output first level information; and  the control module is configured to control the battery to supply or interrupt power to the electronic vaporizer according to the received first level information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        						3/20/22